Exhibit 99.4 KPMG LLP Chartered Accountants 2700 205 - 5thAvenue SW Calgary ABT2P 4B9 Telephone(403) 691-8000 Telefax(403) 691-8008 Internetwww.kpmg.ca INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Penn West Petroleum Ltd. (formerly the Unitholders of Penn West Energy Trust) We have audited the consolidated financial statements of Penn West Energy Trust and its subsidiaries, which comprise the consolidated balance sheets as at December 31, 2010 and 2009, the consolidated statements of operations and retained earnings (deficit) and cash flows for the years then ended, and notes comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinions. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Penn West Energy Trustand its subsidiariesas at December 31, 2010 and 2009 and the results of their operations and their cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Page 2 Other Matters Our audits were made for the purpose of forming an opinion on the basic consolidatedfinancial statements taken as a whole. The supplementary information entitled "Reconciliation of Canadian and United States Generally Accepted Accounting Principles" is presented for purposes of additional analysis and requirements under securities legislation. Such supplementary information has been subjected to the auditing procedures applied in the audits of the basic consolidated financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic consolidated financial statements taken as a whole. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 17, 2011 expressed an unmodified opinion on the effectiveness of the Company’s internal control over financial reporting. /s/ KPMG LLP Chartered Accountants Calgary, Canada March 17, 2011 KPMG LLP Chartered Accountants 2700 205 - 5thAvenue SW Calgary ABT2P 4B9 Telephone(403) 691-8000 Telefax(403) 691-8008 Internetwww.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Penn West Petroleum Ltd. (formerly the Unitholders of Penn West Energy Trust) We have audited Penn West Energy Trust’s ("the Company”) internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). The Company's management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report. Our responsibility is to express an opinion on the Company's internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2010, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). We also have conducted our audits on the consolidated financial statements in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Our report dated March 17, 2011 expressed an unqualified opinion on those consolidated financial statements. /s/ KPMG LLP Chartered Accountants Calgary, Canada March 17, 2011 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Reconciliation of Canadian and United States Generally Accepted Accounting Principles Canadian Generally Accepted Accounting Principles (“GAAP”) vary in certain respects from U.S. GAAP. As required by the United States Securities and Exchange Commission, the effect of these differences in principles on Penn West Energy Trust’s (“Penn West”) consolidated financial statements is described and quantified below: The application of U.S. GAAP would have the following effects on reported net income (loss): YearendedDecember31 (CAD millions, except per unit amounts) Net and comprehensive Income (Loss) as reported in the Consolidated statements of operations – Canadian GAAP $ $ ) Adjustments Unit-based compensation (note (b)) ) 20 Depletion and depreciation (note (a)) Income tax effect of the above adjustments ) ) Net and other comprehensive income, U.S. GAAP, as adjusted $ $ Net income per trust unit Basic $ $ Diluted $ $ Weighted average number of trust units outstanding (in millions) Basic Diluted Deficit - U.S. GAAP Balance, beginning of year - U.S. GAAP $ ) $ ) Net income - U.S. GAAP Change in redemption value of trust units (note (c)) ) ) Distributions declared ) ) Balance, end of year - U.S. GAAP $ ) $ ) The application of U.S. GAAP would have the following effects on the reported balance sheets: Canadian U.S. December 31, 2010 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ $ Future income taxes 17 17 Other 87 87 Deferred funding obligation Property, plant and equipment (note (a)) Goodwill Future income taxes - $ $ LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable and accrued liabilities $ $ Distributions payable 41 41 Risk management 62 62 Long-term debt Convertible debentures Asset retirement obligations Unit rights liability (note (b)) - Risk management 64 64 Future income taxes - Total liabilities Unitholders' mezzanine equity (note (c)) - Unitholders' equity (deficiency) Unitholders' capital (note (c)) - Contributed surplus (note (b)) - Deficit (note (c) $ $ Canadian U.S. December 31, 2009 (CAD millions) GAAP GAAP ASSETS Current Accounts receivable $ $ Future income taxes 37 37 Other Property, plant and equipment (note (a)) Goodwill Future income taxes - $ $ LIABILITIES AND UNITHOLDERS' EQUITY (DEFICIENCY) Current Accounts payable and accrued liabilities $ $ Distributions payable 63 63 Risk management Long-term debt Convertible debentures Risk management 21 21 Asset retirement obligations Unit rights liability (note (b)) - 40 Future income taxes - Total liabilities Unitholders' mezzanine equity (note (c)) - Unitholders' equity (deficiency) Unitholders' capital (note (c)) - Contributed surplus (note (b)) - Deficit (note (c) $ $ The application of U.S. GAAP would have no effect on the statement of cash flows. (a) Property, plant and equipment and depletion and depreciation Under Canadian GAAP, an impairment exists when the net book value of the petroleum and natural gas properties exceeds the sum of the undiscounted future cash flows from proved reserves calculated using forecast prices and costs, and the cost, less any impairment, of unproved properties. If an impairment is determined to exist, the impairment is measured as the amount by which the net book value of the petroleum and natural gas properties exceeds the sum of the present value of future cash flows from proved plus probable reserves using forecast prices and costs, and the cost, less any impairment, of unproved properties. The changes announced by the Securities and Exchange Commission in December 2008 to update the oil and gas reporting requirements became effective on December 31, 2009, resulting in a change in the impairment test under U.S. GAAP. Under the new guidelines, at the balance sheet date, the net book value of petroleum and natural gas properties, net of deferred income taxes, is limited to the present value of after-tax future net cash flows from proved reserves, discounted at 10 percent and using the average of prices on the first day of each month for the prior 12-month period, plus the cost, less any impairment of unproved properties. This effect of the new guidance was considered a change in estimate and was applied prospectively. Previously, prices were based on those at the balance sheet date. At December 31, 2010 and 2009, no impairment of Penn West’s property, plant and equipment was indicated. Future net revenues in the impairment test were based on average prices of $3.94 per mcf (2009 - $3.74 per mcf) for natural gas and $71.32 per barrel (2009 - $57.72 per barrel) for liquids at December 31, 2010. All of Penn West’s reserves were evaluated or audited by independent petroleum engineers in both 2010 and 2009. Depletion and depreciation of resource properties is calculated using the unit-of-production method based on production volumes before royalties in relation to proved reserves. In determining the depletable base, the estimated future costs to be incurred in developing proved reserves are included and the estimated equipment salvage values and the cost, less any impairment, of unproved properties is excluded. Significant natural gas processing facilities, net of estimated salvage values, are depreciated using the declining balance method. Depletion and depreciation per gross equivalent barrel is calculated by converting natural gas volumes to barrels of oil equivalent (“BOE”) using a ratio of 6 mcf of natural gas to one barrel of crude oil. Due to the $8.1 billion impairment charge recorded in 2008 under only U.S. GAAP, depletion and depreciation was lower than that recorded under Canadian GAAP by $832 million in 2010 (2009 - $922 million). Depletion and depreciation per BOE as calculated under U.S. GAAP for the year ended December 31, 2010 was $7.68 (2009 - $9.15). (b) Unit-based compensation Trust unit rights incentive plan Trust unit rights are treated as a liability under U.S. GAAP stated at the fair value of the grants determined by using a Binomial Lattice model at each reporting date. Compensation cost is recorded based on the change in fair value of the rights during each reporting period. When rights are exercised, the proceeds received plus the amount recorded as a trust unit rights liability are recorded as mezzanine equity. Penn West issues units from treasury to settle unit rights exercises. Rights granted under the rights plan are considered equity awards for Canadian GAAP purposes. Unit-based compensation is based upon the fair value of rights issued, determined only on the grant date. This initial fair value is charged to income over the vesting period of the rights on a straight-line basis with a corresponding increase in contributed surplus. When rights are exercised, the consideration received plus the value recorded in contributed surplus is transferred to unitholders’ equity. For the year ended December 31, 2010, compensation cost was $78 million higher (2009 - $20 million lower) under U.S. GAAP than under Canadian GAAP. The compensation cost for U.S. GAAP purposes was allocated as follows: Year ended December 31 (millions) Field employees $
